Title: To Alexander Hamilton from Jeremiah Olney, 27 December 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 27th Decer. 1792
Sir

I have the pleasure to communicate for your information, that Judgment was rendered in my favour before the State Court on the 26 Instant, in the Two Suits brought against me by Messrs. Arnold and Dexter in the Case of the Brigantine Neptune. The Gentlemen are extremely mortified and Disappointed in the Issue of their Suits. They have appealed to the Superiour Court of this State to Meet in this Town on the Third Monday of March next. They had four attorneys to manage their Causes, one of whom was from Boston Saml. Dexter Esqr. of distinguished Tallents. The District Attorney will acquaint you with the particular Ground on which these causes were Conducted before the Court.
I have paid forty Two Dollars for the Fees of Two Attorneys whom I found necessary to engage in the Defense of the Suits. The District Attorney has a Demand to make for his particular attention to the Business which I have not yet paid.
Your Letter of the 12th. Instt., relative to the Providence Bank, has come to hand: The Deposit made with the Commissr. of Loans, was returned previous to the date of our last Letter upon this Subject.
I have the Honor to be &c.

Jereh. Olney Collr.
Alexr. Hamilton Esqr.Secy. of the Treasy.

